Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both a spout actuator and an input device in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In line 7 on page 1 of the specification “is” should be deleted.
In line 22 of page 1 of the specification the first occurrence of “allow” should be deleted.
On page 2, line 18 of the specification –a—should be inserted after “to”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 18 –more—should be inserted after “more”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13, 19, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2018/0242521) in view of Johnson (US 2009/0321154).
Thomson et al. show a grain cart control system for a grain cart 10 which connects to a towing vehicle in which the grain cart includes an auger fold actuator for folding and unfolding an unloading auger 80 (see paragraph [0032], a gate actuator for opening and closing gate 74 (also in paragraph [0032] and a spout actuator for controlling orientation of a spout 150, an input device 300 (see Figure 8 and paragraph [0032] which is placed within an operator cab of the towing vehicle to receive operator commands from an operator, an electronic controller within the cab connected to the actuators through a wiring harness shown in Figures 10 and 11 and the controller is operable to generate activation signals for activating the valves so as to execute operator commands.  Not expressly disclosed are first and second valves for each actuator.  However, Johnson show a valve system and control device having at least first and second valves (see Figures 8-10 and paragraph [0038] for causing actuation of various functions of a grain cart.  To use such a valve system on Thomson et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as multiple valves would provide more control over the generated motion of the spout or the auger.
Re claims 3-8, it is inherent that the controller 300 of Thomson et al. and controller 168 of Johnson can perform functions which require pressing one or more buttons in combination.
Re claim 9, activation signals come from a single operator and the signals last for a prescribed duration.
Re claim 10, the activation signals last until a prescribed position is reached.
Re claim 13, the various control buttons on the electronic controller are in fact for activating different systems.
Re claims 19 and 21, each reference discloses unfolding and varying a slope of an unloading auger.  See paragraphs [0032] and [0033] of Thomson et al.
Re claim 24, the auger may be fully folded and the gate fully closed in response to generated activation signals, see paragraphs [0043] and [0044].
Re claims 25 and 26, it is well known in the art to have a control button need two sequential commands to perform an intended function.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. in view of Johnson as applied to claim 1 above, and further in view of Bonefas (US 2013/0211658).
Thomson et al.’s modified apparatus does not specifically yield an electro-hydraulic pulse width modulator valve actuator.  However, disclosed by Bonefas is the use of an actuator 216 which is an electro-hydraulic device.  To include such an actuator on Thomson et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to better control the flow rate of the hydraulic fluid so as to better control the desired actions.
Allowable Subject Matter
Claims 11, 12, 14-18, 20, 22, 23 and 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banthia et al. (US 2019/0322461) shows a valve controlled system for folding and unfolding an auger spout best shown in Figure 23.  Van Mill et al. (US 2014/0277963) show an electronic control system for folding and unfolding and auger and controlling a gate of a grain cart.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       05/11/2022